DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohiwa et al. (Pub. No.: US 2018/0355585 A1).
Regarding claim 1, Ohiwa discloses a shovel (7, FIG. 1) comprising: 

 	an upper turning body turnably mounted on the lower traveling body (3, FIG. 1); 
 	a cab mounted on the upper turning body (8, FIG. 1); 
 	an attachment attached to the upper turning body (7, FIG. 1); and 
 	a display device provided in the cab (44, FIG. 2), 
 	wherein the display device is configured to display an image (91, 92, 93, 94; FIG. 3), the image including a plurality of numerical information items (93, 94; FIG. 3) indicating a relationship between two positions of a leading edge of the attachment at two points of time and a plurality of graphics each corresponding to one of the numerical information items (Work assistance information 91-95, FIG. 3 as it relates to displayed L1 as shown to indicate a position of teeth 7A of bucket 7 and similarly L2, See FIG. 4 and ¶ 99)

Regarding claim 2, Ohiwa discloses the shovel, wherein the graphics are displayed in respective different areas (91-95 on display 44, FIG. 3). 

Regarding claim 3, Ohiwa discloses the shovel, wherein one of the numerical information items and one of the graphics that correspond to each other are displayed in a same area (91-94, FIG. 3).

Regarding claim 4, Ohiwa discloses the shovel, wherein the numerical information items include a straight-line distance (94, FIG. 3), a horizontal distance (L1, FIG. 4), a vertical distance 

Regarding claim 5, Ohiwa discloses the shovel, wherein each of the graphics includes a first line segment indicating a horizontal plane, a second line segment starting at an end point of the first line segment and extending at a predetermined angle to the first line segment, and a second graphic having a shape corresponding to said each of the graphics (L1, L2; FIG. 4).

Regarding claim 6, Ohiwa discloses the shovel, wherein each of the graphics includes two points corresponding to the two positions of the leading edge of the attachment, a third line segment connecting the two points, and a third graphic having a shape corresponding to said each of the graphics (L#1, Lm, L2; FIG. 7).

Regarding claim 12, Ohiwa discloses a display device (44, FIG. 2) for a shovel, the shovel including an attachment (7, FIG. 1), wherein: the display device is configured to display an image (91-95, FIG. 3), the image including a plurality of numerical information items indicating a relationship between two positions of a leading edge of the attachment at two points of time and a plurality of graphics each corresponding to one of the numerical information items (Work assistance information 91-95, FIG. 3 as it relates to displayed L1 as shown to indicate a position of teeth 7A of bucket 7 and similarly L2, See FIG. 4 and ¶ 99). 

Regarding claim 13, Ohiwa discloses a display (44, FIG. 2) method for a shovel, the shovel including an attachment (7, FIG. 1), the display method comprising: displaying an image (91-95, FIG. 3), the image including a plurality of numerical information items indicating a relationship between two positions of a leading edge of the attachment at two points of time and a plurality of graphics each corresponding to one of the numerical information items (Work assistance information 91-95, FIG. 3 as it relates to displayed L1 as shown to indicate a position of teeth 7A of bucket 7 and similarly L2, See FIG. 4 and ¶ 99). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ohiwa et al. (Pub. No.: US 2018/0355585 A1) as applied to claim 1 above, and further in view of Kim et al. (Pub. No.: US 2009/0089703 A1).
Regarding claim 7, Ohiwa is silent to the shovel, wherein the display device is configured to simultaneously display a display part to display the numerical information items and the graphics and a display part to display a body tilt condition of the shovel. 
 	However, in the same field of endeavor, Kim teaches an image display system for heavy equipment which displays excavator tilt to an operator (FIG. 5).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the display device taught by Ohiwa to simultaneously display a display part to display the numerical information items and the graphics and a display part to display a body tilt condition of the shovel as taught by Kim to further enhance shovel stability for an operator (¶ 5).  

Regarding claim 8, Kim teaches the shovel wherein the display part to display the body tilt condition of the shovel includes a shovel icon taking a form of the shovel, and the shovel icon is configured to change according to the body tilt condition of the shovel (FIG. 5). 
It would have been obvious to modify the teachings of Ohiwa to have the display part to


Regarding claim 9, Kim teaches the shovel, wherein the shovel icon takes the form of the shovel as viewed from behind the shovel, and is configured to change according to a change in a tilt angle of the shovel relative to a horizontal plane in a right-left direction (110, FIG. 5). 
 	It would have been obvious to modify the teachings of Ohiwa to wherein the shovel icon takes the form of the shovel as viewed from behind the shovel, and is configured to change according to a change in a tilt angle of the shovel relative to a horizontal plane in a right-left direction as taught by Kim to further enhance shovel stability for an operator (¶ 5).  

Regarding claim 10, Kim teaches the shovel, wherein the shovel icon takes the form of the shovel as viewed from a side of the shovel, and is configured to change according to a change in a tilt angle of the shovel relative to a horizontal plane in a front-rear direction (120, FIG. 5).
 	It would have been obvious to modify the display taught by Ohiwa to wherein the shovel icon takes the form of the shovel as viewed from a side of the shovel, and is configured to change according to a change in a tilt angle of the shovel relative to a horizontal plane in a front-rear direction as taught by Kim to further enhance shovel stability for an operator (¶ 5).  

Regarding claim 11, Kim teaches the shovel, wherein the display part to display the body tilt condition of the shovel includes a shovel angle that is an angle of the shovel relative to a horizontal plane in at least one of a right-left direction and a front-rear direction, and the display device is configured to highlight and display at least one of the shovel angle and the numerical information items (FIG. 5). 
 	It would have been obvious to modify the display taught by Ohiwa to wherein the display part to display the body tilt condition of the shovel includes a shovel angle that is an angle of the shovel relative to a horizontal plane in at least one of a right-left direction and a front-rear direction, and the display device is configured to highlight and display at least one of the shovel angle and the numerical information items as taught by Kim to further enhance shovel stability for an operator (¶ 5).  








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663